 FIRST LAKEWOOD ASSOCIATES, ET AL.First Lakewood Associates, Limited Partnership,Second Lakewood Associates, Limited Partner-ship, Fifth Lakewood Associates, Limited Partner-ship, and Sixth Lakewood Associates, LimitedPartnership and Entrust Management Company,an Illinois Corporation, Joint Employers, andJanitors Union Local I of the Service EmployeesInternational Union, AFL-CIO. Cases 13-CA-15100, 13-CA-15526, 13-CA-15652, 13-CA-15454, and 13-RC-13902August 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn February 11, 1977, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondents filed excep-tions, a supporting brief, and an answering briefopposing the exceptions of Charging Part andGeneral Counsel. Charging Party and GeneralCounsel filed exceptions, supporting briefs, andanswering briefs opposing Respondents' exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,'findings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith.We agree with the Administrative Law Judge thatRespondents violated Section 8(a)(1) by coercivelyinterrogating employees concerning their unionactivities and their feelings towards the Union; byimpliedly threatening an employee with discharge forrefusing to reveal the identities of employees whohad attended a union meeting; by threatening to takeaway the apartments from the janitor helpers andcharge the head janitors for the second bedroom ifthe Union came in; and by paying and promising topay employees for miscarriage and maternity bene-fits. In addition, the record reveals that Respondentsgave the impression of surveillance of their employ-We overrule the Administrative Law Judge's denial of GeneralCounsels motion to amend the complaint allegation of unilateral changes toread "Commencing on or about May 1, 1976" instead of "Commencing onor about June I" and allow the amendment to conform the pleading to theproof We find that Respondents were on notice of said amendment at thehearing and are not prejudiced in any way by this amendment.2 The General Counsel and Respondents have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Standard231 NLRB No. 68ees' union activities, thereby violating Section 8(a)(l),by informing an employee that Respondents knew(or had heard) that said employee had joined theUnion. We further agree with the AdministrativeLaw Judge's finding that Respondents did not violateSection 8(a)(l) by engaging in certain other conductand that Respondents did not violate Section 8(a)(1)and (3) by reprimanding, suspending, and changingthe job duties and working conditions of employeeAndrew Hogue.In light of Respondents' numerous and pervasiveunfair labor practices, we find, contrary to theAdministrative Law Judge, that a bargaining order isrequired to protect the employees' representationalrights. We further find that on the date of demandthe Union represented a majority of employees in theappropriate unit3and that Respondents violatedSection 8(a)(l) and (5) by refusing to bargain withthe Union.The Administrative Law Judge correctly foundthat on December 5, 1975, the Union representedseven of the employees performing work in thebargaining unit.4However, we disagree with theAdministrative Law Judge's determination that theevidence failed to establish the identity or totalnumber of unit employees. Nowhere in the record isthere any dispute as to the total number of unitemployees, and there was no evidence presented tosuggest that any employees other than those foundeligible to vote were unit employees at the time.Moreover, Ted Neill, who is in charge of allmaintenance and janitorial employees, testified thatthe following were the employees performing suchfunctions in December 1975; George Green, MichaelStein, Arley Canterbury, Ted Ervin, Curl Snelten,Greg Tomek, Glenn Stahl, Andy Hogue, RichardMalouf, and Neill.5Marie Harle was and still isNeill's secretary and performs maintenance clericalfunctions; and maintenance clericals are specificallyincluded in the unit. Neill further testified that theidentity of the maintenance and janitorial employeeshas remained constant, with the exception of Malouf,who quit subsequent to the election. We find that the10 individuals named above plus Neill (who becamea supervisor before the election) constituted theappropriate bargaining unit on the date the Unionrequested recognition. Accordingly, we find that theDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3.1951). We have carefully examined the record and find no basis forreversing his findings.3 Set forth in Conclusion of Law 6 and par. I (g) of the Order.4 Ted Neill became a supervisor on December 24, 1975. We find itunnecessary to determine the union membership status of Neill because ofour finding that the Union had a clear majority on December 8, 1975, thedate of demand.5 Neill was a supervisor as of the time of the election and, consequently,there were 10 bargaining unit employees on January 30. 1976.463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseven unit employees who designated the Union astheir collective-bargaining representative by signingauthorization cards on December 5, 1975, consti-tuted a majority of Respondent's unit employees. InN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575(1969), the Supreme Court approved the use ofauthorization cards as an indication of employeesentiment and further approved reliance upon suchcards as a basis for a bargaining order where there isa showing that the employer has engaged in unfairlabor practices which "have the tendency to under-mine majority strength and impede the electionprocesses." 395 U.S. at 614.In the instant case, immediately upon receiving theUnion's demand for recognition, Respondents em-barked upon a course of unlawful conduct, and theseunfair labor practices continued until the election.Thus Respondents interrogated seven unit employeesas to their union activities, some more than once;impliedly threatened Gregory Tomek with dischargefor refusing to reveal the names of employees whoattended a union meeting; and threatened CurtSnelten with the loss of rent-free apartments shouldthe Union win the election. In addition, Respondentspromised to pay, and paid, maternity medicalbenefits immediately following the Union's demandfor bargaining in order to discourage employees fromsupporting the Union. We have further found thatRespondents gave the impression of surveillance oftheir employees' union activities, thereby violatingthe Act.We find that these unlawful activities, which beganat the time the Union demanded recognition andcontinued throughout the critical period, had theeffect of dissipating the Union's majority status asestablished by authorization cards. The numerousinstances of unlawful actions created an atmospherehostile to the Union and its adherents. Moreover, allof Respondents' employees, with the possible excep-tion of Marie Harle, were targets of the unlawfulconduct. We find that Respondents' serious andpervasive violations of the Act make a fair electionunlikely and require a bargaining order as ofDecember 8, 1975, the date of the Union's demandfor recognition. Trading Port, Inc., 219 NLRB 298(1975).We further find that Respondents violated Section8(a)(5) of the Act by making the following unilateralchanges without bargaining with or giving notice tothe Union: hiring new unit employees on or aboutJune 7, 1976, at wages, hours, and terms andconditions of employment different from those ofbargaining unit employees already hired by Respon-dents; and instituting changes in the wages, hours,and terms and conditions of other unit employees onor about May 1, June 7, and July 15 and 19, 1976.THE REMEDYWe have found in agreement with the Administra-tive Law Judge that Respondents engaged in conductviolative of Section 8(a)(l) of the Act and, according-ly, we adopt his remedial recommendations in thatregard. However, we have found, contrary to theAdministrative Law Judge, that Respondents haveengaged in certain unfair labor practices in violationof Section 8(a)(5) and (1) of the Act. We thereforeorder that Respondents cease and desist therefromand take certain affirmative actions designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the record as a whole we make thefollowing:CONCLUSIONS OF LAW1. Respondents are employers engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Janitors Union Local I of the Service Employ-ees International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. By coercively interrogating employees con-cerning their union activities and those of otheremployees; by coercively interrogating employeesconcerning attendance at union meetings and abouttheir feelings towards the Union or about joining theUnion; by impliedly threatening an employee withdischarge for refusing to reveal the identities ofemployees who had attended a union meeting; bythreatening an- employee if the Union came in theCompany would take away the apartments from thejanitor helpers and charge the head janitors for thesecond bedroom; by creating the impression ofsurveillance of its employees' union activities; byinforming an employee that Respondents knew (orheard) that said employee had joined the Union; andby promising to pay and paying employees formiscarriage and maternity medical expenses todiscourage them from supporting the Union, Re-spondents have interfered with, restrained, andcoerced their employees in the exercise of their rightsguaranteed in Section 7 of the Act and have engagedin unfair labor practices in violation of Section8(a)(1) of the Act.4. Respondents did not violate Section 8(a)(1)and (3) of the Act by discriminating against AndrewHogue in his employment.5. Certain of the additional objections set forthsupra have been sustained by the evidence andRespondents have thereby interfered with andaffected the results of the Board election held onJanuary 30, 1976.464 FIRST LAKEWOOD ASSOCIATES, ET AL.6. All full-time and regular part-time janitorial,custodial and maintenance employees including headjanitors, janitor helpers, head maintenance men,maintenance helpers and maintenance clericalsemployed by Respondents at their facility located inSchaumburg, Illinois, but excluding casual andtemporary employees, other clerical employees,professional employees, guards, and supervisors asdefined in the Act and all other employees, constitutea unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.7. As of December 8, 1975, the date of theUnion's demand for recognition, seven unit employ-ees, a majority, designated the Union as theircollective-bargaining representative.8. By refusing since December 8, 1975, torecognize and bargain with the Union as theexclusive representative of its employees in theappropriate unit set out above, Respondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.9. Respondents have violated Section 8(a)(5) ofthe Act by instituting unilateral changes in the wages,hours, terms and conditions of employment of unitemployees on or about May 1, 1976, and on specificdates thereafter, and by hiring new unit employeeson June 7, 1976, at wages, hours, and terms andconditions of employment different from those ofbargaining unit employees then employed by Re-spondents.10. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,First Lakewood Associates, Limited Partnership,Second Lakewood Associates, Limited Partnership,Fifth Lakewood Associates, Limited Partnership,Sixth Lakewood Associates, Limited Partnership,and Entrust Management Company, Schaumburg,Illinois, their officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Coercively interrogating their employees con-cerning their union activities and those of otheremployees.(b) Coercively interrogating their employees con-cerning attendance at union meetings and abouttheir feelings towards the Union or joining theUnion.(c) Creating the impression of surveillance of theunion activities.(d) Impliedly threatening employees with dischargefor refusing to reveal the identities of employees whoattend union meetings.(e) Threatening employees that if the Union comesin the Company will take away the apartments fromthe janitor helpers and charge the head janitors forthe second bedroom.(f) Promising to pay or paying employees formiscarriage and maternity medical expenses todiscourage them from supporting the Union.(g) Refusing to bargain collectively with JanitorsUnion Local I of the Service Employees Internation-al Union, AFL-CIO, as the exclusive collective-bargaining representative of its employees in anappropriate unit composed of:All full-time and regular part-time janitorial,custodial and maintenance employees includinghead janitors, janitor helpers, head maintenancemen, maintenance helpers and maintenanceclericals employed by Respondents at theirfacility located in Schaumburg, Illinois, butexcluding casual and temporary employees, otherclerical employees, professional employees,guards and supervisors as defined in the Act andall other employees.(h) Instituting unilateral changes in the wages,hours, and terms and conditions of employment ofunit employees or hiring new unit employees atwages, hours, and terms and conditions of employ-ment different from those of bargaining unit employ-ees then employed without first bargaining with theUnion.(i) In any other manner interfering with, restrain-ing, or coercing their employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Upon request, recognize and bargain collective-ly with Janitors Union Local I of the ServiceEmployees International Union, AFL-CIO, as theexclusive collective-bargaining representative of itsemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment, and,if an understanding is reached, embody such under-standing in a signed contract.465 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at their facilities located at Schaumburg,Illinois, copies of the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 13,after being duly signed by Respondents' authorizedrepresentatives, shall be posted by Respondentsimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations of the Actnot specifically found.IT IS FURTHER ORDERED that the election conductedin Case 13-RC-1309 is set aside." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees concerning their union activities or thoseof other employees.WE WILL NOT interrogate our employees con-cerning attendance at union meetings and abouttheir feelings towards the Union or joining theUnion.WE WILL NOT impliedly threaten our employeeswith discharge for refusing to reveal the identitiesof employees who attend union meetings.WE WILL NOT threaten our employees that if theUnion comes in the Company will take away theapartments from the janitor helpers and chargethe head janitors for the second bedroom.WE WILL NOT pay or promise to pay employeesfor miscarriage and maternity medical expensesto discourage them from supporting the union.WE WILL NOT create the impression of surveil-lance of employees' union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to engage in organizationalactivities or collective bargaining, or to refrainfrom such activities.WE WILL, upon request, recognize and bargainwith Janitors Union Local I of the ServiceEmployees International Union, AFL-CIO, asthe exclusive bargaining representative of ouremployees in the appropriate unit composed of:All full-time and regular part-time janito-rial, custodial and maintenance employeesincluding head janitors, janitor helpers, headmaintenance men, maintenance helpers andmaintenance clericals employed by Respon-dents at their facility located in Schaumburg,Illinois, but excluding casual and temporaryemployees, other clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act and all other employees.WE WILL NOT institute changes in the wages,hours, and terms and conditions of employmentof unit employees or hire new employees atwages, hours, and terms and conditions ofemployment different from those of unit employ-ees already employed without first bargainingwith the Union.FIRST LAKEWOODASSOCIATES, LIMITEDPARTNERSHIP, SECONDLAKEWOOD ASSOCIATES,LIMITED PARTNERSHIP,FIFTH LAKEWOODASSOCIATES, LIMITEDPARTNERSHIP, AND SIXTHLAKEWOOD ASSOCIATES,LIMITED PARTNERSHIPAND ENTRUSTMANAGEMENT COMPANY,AN ILLINOISCORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Theseconsolidated cases were heard at Chicago, Illinois, onSeptember 20 through 24, 1976,1 pursuant to charges filedby Janitors Union Local I of the Service EmployeesInternational Union, AFL-CIO (herein referred to as theUnion), in Case 13-CA-15100 on February 3, in Case 13-I All dates referred to are in 1976 unless otherwise stated.466 FIRST LAKEWOOD ASSOCIATES, ET AL.CA-15454 on May 20, in Case 13-CA-15526 on June 7, inCase 13-CA-15652 on July 22, and a consolidatedamended complaint issued on July 23 and amendments tothe consolidated amended complaint issued on August 6and September 9.The amended consolidated amended complaint, whichwas further amended at the hearing, alleges that FirstLakewood Associates, Limited Partnership, Second Lake-wood Associates, Limited Partnership, Fifth LakewoodAssociates, Limited Partnership, and Sixth LakewoodAssociates, Limited Partnership and Entrust ManagementCompany, An Illinois Corporation, Joint Employers(herein referred to as Respondents) violated Section8(a)(l), (3), and (5) of the National Labor Relations Act, asamended (herein referred to as the Act), by interrogatingemployees concerning their union membership, activities,and desires; threatened an employee with discharge orreprisals if the employee did not reveal everything abouthis and other employees' union activities and sympathies orif the employee gave assistance or support to the Union;threatened an employee with loss of existing benefits if theUnion won the election; granted employees increasedwages and different or new job titles to discourage themfrom supporting the Union; promised employees new orimproved benefits including wage increases if the Uniondid not win the election or to discourage employees fromsupporting the Union; gave an impression of surveillanceof union activities by informing an employee they knew orhad heard he had joined the Union; promised to pay andpaid certain maternity bills of employees, a benefit whichdid not previously exist, to discourage them from support-ing the Union; issued a written reprimand to AndrewHogue and placed him on a I-week disciplinary suspensionwithout pay, changed his job duties and working condi-tions, and failed and refused to grant him a wage increasegiven to other unit employees because of his union orprotected concerted activities; refused to recognize andbargain with the Union; unilaterally and without notice toor bargaining with the Union hired new employees in theunit at different rates of pay, wages, hours of employmentand other terms and conditions of employment from thoseemployees in the bargaining unit, and instituted changes inthe wages, hours, and working conditions of unit employ-ees; and further alleges that because of certain of theseunfair labor practices a remedial order requiring Respon-dents to recognize and bargain with the Union iswarranted.Respondents in their answers filed on August 2 and 9and amended at the hearing deny having violated the Act.The issues involved are whether Respondents violatedSection 8(a)(1), (3), and (5) of the Act as alleged byunlawfully creating an impression of surveillances, interro-gating, threatening, promising, and granting employeesbenefits with respect to their union activities; by repri-manding and suspending Andrew Hogue, changing his jobduties and working conditions, and refusing to give him araise because of his union or protected concerted activities;refusing to recognize and bargain with the Union andmaking unilateral changes in its wages, hours, and working2 The Regional Director's report on objections reflects that, of approxi-mately II eligible voters, 4 cast valid votes for, and 6 cast valid votesagainst. the Union.conditions of unit employees; and whether a bargainingorder was warranted. An additional issue is whether theobjections to the conduct of the election, discussed infra,have merit to warrant setting aside the election results.On April 15, the Regional Director for Region 13 byorder consolidated for hearing with the issues arising underthe original complaint issued on April 14, which wassubsequently amended, the resolution of Objection II filedby the Union concerning the election held in Case 13-RC-13902, which the Union lost, and conduct referred to asadditional objections set forth in paragraphs IX(g) throughIX(n) and (p) of that complaint.The election was conducted on January 302 pursuant toa Stipulation for Certification Upon Consent Electionapproved on December 30, 1975, by the Acting RegionalDirector based upon a petition filed by the Union onDecember 11, 1975.Objection 11 provides as follows: While some employeeswere given a new and additional fringe benefit after thefiling of the representation petition, other employees weretold the Employer would no longer do this because theUnion's petition froze all benefits but that the Employerswould "take care of" employees in other, unspecified,ways.The additional objections which are now set forth inparagraphs IX(g) through IX(n) and IX(p) of the amendedconsolidated amended complaint provide as follows: On adate unknown, in or about the second week of December1975, Respondents, by their supervisor and/or agent LynnMehrholz, interrogated an employee concerning saidemployee's union membership, activities, and desires; onor about December 17, 1975, Respondents, by theirsupervisor and/or agent Lynn Mehrholz, granted anemployee increased wages and a different job title in orderto discourage said employee from supporting the Union;on or about December 17, 1975, Respondents by agentLynn Mehrholz informed an employee that his futurematernity bills would be paid by Respondents, a benefitwhich did not previously exist prior to the union organiza-tional campaign, in order to discourage employees fromsupporting the Union; on or about December 18, 1975,Respondents, by Lynn Mehrholz, informed an employeethat his future maternity bills would be paid by Respon-dents, a benefit which did not exist prior to the unionorganizational campaign, and, in fact, certain of saidemployee's bills were paid by Respondents on or aboutJanuary 27, 1976, in order to discourage employees fromsupporting the Union; on a date unknown, between on orabout December 11 and 25, 1975, Respondents, by theirsupervisor and/or agent Lynn Mehrholz, granted anemployee increased wages and a new job title in order todiscourage said employee from supporting the Union; on adate unknown, in the middle of January 1976, Respondentsby their supervisor and/or agent Ted Raymond Neill,interrogated an employee concerning said employee'sunion membership, activities, and desires; on a dateunknown, in the middle of January 1976, Respondents bytheir supervisor and/or agent Ted Raymond Neill, prom-ised an employee new or improved benefits in said467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee's terms and conditions of employment if theUnion did not win the Board-conducted representationelection and/or in order to discourage said employee fromsupporting the Union; on or about January 30, 1976,Respondents, by their supervisor and/or agent TedRaymond Neill, threatened an employee with the loss ofexisting benefits if the Union won the Board-conductedrepresentation election; and on a date unknown, afterJanuary 16, 1976, but prior to January 30, 1976, Respon-dents, by their supervisor and/or agent Donald Allen,promised an employee that, if the Union did not win theBoard-conducted representation election, future wageadjustments would not entail a reduction in wages for saidemployee but rather would entail specific wage increasesfor said employees.Upon the entire record3in these cases and from myobservation of the witnesses and after due consideration ofthe briefs filed by all the parties, I hereby make thefollowing: 4FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTSRespondents, which are joint employers, with their officeand principal place of business located at Schaumburg,Illinois, are engaged in the business of the ownership andmanagement of the Walden residential rental apartmentand townhouse complex located at Schaumburg, Illinois.During 1975, a representative period, Respondents' grossvolume of business from their operations exceeded$500,000 and they purchased and received goods, valued inexcess of $50,000, which were shipped directly to theirIllinois facility from points located outside the State ofIllinois.Respondents admit, and I find, that they are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondents admit, and I find, that Janitors UnionLocal I of the Service Employees International Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondents are engaged in the ownership and manage-ment of a rental apartment and townhouse complexlocated at Schaumburg, Illinois. Included among theirofficial and supervisory personnel are Vice PresidentDonald Kilourie, Vice President Donald Allen, PropertyManager Thomas Holmes, Maintenance Supervisor TedNeill, and Maintenance Supervisor Lynn Mehrholz.5Ted: Errors in the transcnpt have been noted and corrected.I Unless otherwise indicated the findings are based upon pleadings,admissions. stipulations, and undisputed evidence contained in the record,which I credit., Respondents admit, and I find, that each of these individuals aresupervisors within the meaning of the Act.j The terms "janitor" and 'janitor helper" are used to describe the samejob.Neill replaced Lynn Mehrholz, who is no longer employedby Respondents, as maintenance supervisor about Decem-ber 24, 1975.Respondents as part of their operations employ janitori-al, custodial, and maintenance employees. Their variousjob classifications include head janitor, janitor, janitorhelper,6head maintenance man, maintenance helper, andmaintenance clerical.The Union began an organizational campaign amongRespondents' employees and held its first meeting with theemployees on December 5, 1975.These proceedings arose out of conduct occurring duringthat organizational campaign and the representationelection which was held on January 30.B. Interrogations, Promises, and ThreatsOn December 8 and 9, 1975, Maintenance SupervisorMehrholz7telephoned Gregory Tomek at his home andasked him questions about whether any of the union peoplehad been to see or talk to him, where the union meetingwas held, who had attended the meeting, and what wassaid at the meeting. During the conversation, Mehrholztold Tomek he had given him a nice job and he had anapartment but said that he was either on his side of thefence or the other and it was his last chance to tell him whohad attended the meeting. When Tomek refused, Mehrholzinformed him he would feel the ___s of the earth.Mehrholz also reminded Tomek that he had told him at thetime he was hired that there would be no union.On December 9, 1975, Mehrholz telephoned GeorgeGreen at his home and asked him whether he went to theunion meeting and why he had not told him about theunion meeting.On December 9, 1975, at the maintenance office,Mehrholz told Theodore Ervin that he heard they had ameeting and brought in an organizer to organize a union.Mehrholz asked Ervin who had attended the meeting andwho had sent for the organizer. When Ervin refused to tellhim, Mehrholz told him not to sign anything or talk to anyorganizer, to keep his ears open, and to let him know if heheard or found out anything. That evening, Mehrholztelephoned Ervin at his home and asked him who theorganizer was and whether it was Gregory Tomek or ArleyCanterbury. Mehrholz again told Ervin to keep his earsand eyes open and let him know if he heard anything andnot to sign anything.About the second week in December 1975, Mehrholzasked Michael Stein if he had heard anything about theunion.On the morning of December 10, 1975, after Mehrholztold the employees to wait because he wanted to talk tothem, he called Andrew Hogue into the office and asked"So you want to join the union, huh?" When Hogue askedMehrholz who told him Mehrholz replied the union man.7 Maintenance Supervisor Mehrholz did not testify and I credit theundenied testimony of Gregory Tomek, George Green, Theodore Ervin,Michael Stein. Curt Snelten, Andrew Hogue, and Arley Canterburyconcerning their conversations with him.B The omitted word is a four-letter curse word.468 FIRST LAKEWOOD ASSOCIATES, ET AL.That same morning Curt Snelten was called in the office byMehrholz who asked him if he had joined the Union.On December 9, 1975, Mehrholz asked Arley Canterburywhat the Union had done for him.Based upon the foregoing evidence, I find that Mainte-nance Supervisor Mehrholz on December 8 and 9, 1975,interrogated Arley Canterbury, Curt Snelten, GeorgeTomek, and Theodore Ervin about their union activities;on December 8 and 9, 1975, Mehrholz interrogated GeorgeGreen, Gregory Tomek, and Theodore Ervin about aunion meeting; on December 9, 1975, Mehrholz impliedlythreatened Gregory Tomek with discharge for refusing toreveal the identities of employees who had attended aunion meeting; on December 9, 1975, Mehrholz interrogat-ed Theodore Ervin about the union activities of otheremployees; on December 10, 1975, Mehrholz interrogatedAndrew Hogue and Curt Snelten about their joining theUnion; and about the second week in December 1975Mehrholz interrogated Michael Stein about his unionactivities.On January 22, Curt Snelten and Gregory Tomek had aconversation with Vice President Allen at which the Unionwas discussed. According to Snelten, when he questionedAllen about whether his pay would be cut, Allen informedhim it would not and said they tried to even out the payscale through annual raises whereby the helpers would get10 percent and he would get 5 percent and that way, in thelong run, it would even out. Allen denied making anypromises about wage increases. His version was, whenTomek expressed that he did not feel it was fair for anemployee to do the same job as another man withoutreceiving the same amount of pay, he agreed and said theequal pay for equal work concept should be validthroughout any situation. Although Tomek testified as awitness on behalf of the General Counsel concerning thesame conversation, he failed to corroborate Snelten'stestimony on this issue, and I credit Allen's denials that hemade any promises concerning wage increases on thatoccasion.On the morning of January 30, 1975, shortly before theelection was held that same morning, Curt Snelten had aconversation with Maintenance Supervisor Neill. Sneltentestified Neill asked him to trust him and, after telling himthat he did not know whether the Union would be good orbad and Walden had realized some of the mistakes thathad been made in the past, told him, if the Union came in,he knew for a fact that Walden would take the apartmentsaway from the helpers and charge the head janitors for thesecond bedroom. On cross-examination Snelten statedNeill told him it would go to rock bottom for negotiationsand that apartments, wages, and everything would benegotiable. Neill denied making any threats to Sneltenabout losing any benefits if the Union won the election. Hisversion was he told Snelten he hoped that he would put histrust in the Company and, upon being asked by Snelten ifthey would lose their apartments if the Union got in, hetold Snelten he was sure that anything that happenedwould have to be negotiated. Snelten impressed me as amore credible witness than Neill, and I credit his testimony" The amended consolidated amended complaint did not allege anythreats were made on this occasion. Accordingly, no finding will be made.rather than Neill's and find that on January 30, prior to theelection, Maintenance Supervisor Neill threatened Sneltenthat, if the Union came in, the Company would take theapartments away from the helpers and charge the headjanitors for the second bedroom. Apart from my observa-tions of the witnesses in crediting Snelten Neill testified inan evasive manner.About the middle of January, Andrew Hogue had aconversation with Maintenance Supervisor Neill aboutmoving to another apartment during which the Union wasdiscussed. Hogue's version was Neill suggested that he waituntil after the election before moving because he didn'twant to see him have to move twice. The reason given byNeill was that Hogue would have to pay rent on the secondbedroom and explained to Hogue that he could checkaround and would find that under union contracts janitorhelpers like Hogue did not receive apartments. Uponasking Neill how the "on call" procedure was going towork since there were going to be more people onemergency work and the schedule wouldn't be the same,Neill's response was he had not thought about it. When hesuggested that Neill put Michael Stein and George Greenon call at the same time Neill said he thought it was a goodidea and would think about it and also said they could eventhrow in an extra 100 bucks for the guy who pulledweekend duty. Hogue also stated Neill asked whether hewould like to be a head janitor and whether he thought theCompany could afford to pay the other two janitor helpersthe head janitors' wages. Neill mentioned that, since theyhad gotten rid of Maintenance Supervisor Mehrholz, thingswere going to be different. Further, Neill asked himwhether he would be willing to strike if the Union called astrike, whether he could live off strikers' wages, and whatwould happen if he did not like his union steward. Neillalso remarked about being stuck with a union they didn'tlike for 3 years and concluded the conversation by sayingwhat it all came down to was who was Hogue going totrust, someone he knew or some guy downtown in Chicagohe did not know. Under cross-examination Hogue statedNeill told him that he was not saying somebody was goingto take away his apartment, but under a union contract itmight be negotiated away. Neill denied making anypromises to Hogue.9His version of the conversation was hepointed out to Hogue they were in the middle of a unionelection and apartments on the old side of the lake weremore expensive and since everything was negotiable he wasnot guaranteed he would have a two-bedroom apartmentwhen it was done and maybe he would rather wait to seehow it turned out before moving. He mentioned there weremany union contracts in Chicago where a janitor's helperdid not receive an apartment. Neill acknowledged askingHogue whether he could live on strike pay.Based upon Hogue's testimony concerning questionsabout a strike and Neill's acknowledgment that hequestioned Hogue about living on strike pay I find thatMaintenance Supervisor Neill about the middle of Januaryinterrogated Hogue concerning his feelings about theUnion. However, I do not find that any unlawful promiseswere made as alleged in the amended consolidated469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended complaint. To the extent Hogue's testimonyindicated such promises were made I credit the denials ofNeill who I find was a more credible witness than Hogue.C. Promotions to Head JanitorAbout the middle of December 1975 Theodore Ervinand Curt Snelten were promoted by Respondents fromtheir positions of janitor helpers to head janitors andreceived raises of approximately $400. Snelten was as-signed as head janitor for Lakewood Five and LakewoodSix and Ervin for Lakewood One and Lakewood Two.Prior to their promotions two vacancies had been createdin these positions in the fall of 1975 as a result of a costreduction program 'o when one head janitor, Tom Lyons,who left Respondents' employment, was not replaced andanother head janitor, Gregory Tomek, was demoted to thelower salaried position of a janitor helper. At least onehead janitor, Arley Canterbury, remained in that position.Vice President Kilourie, whose testimony was partiallycorroborated by Property Manager Holmes, stated thedecision to promote the two persons to the positions ofhead janitor in December 1975 resulted from an increase inthe occupancy rate of apartment rentals and in order toprovide the best type of janitorial service. The occupancyrate for Fifth Lakewood, which had 396 units, hadincreased from approximately 60 percent in early fall 1975to approximately 70 percent in December 1975, while theoccupancy rate for Sixth Lakewood for the same periodincreased from approximately 80 percent to approximately87 percent.The General Counsel at the hearing contended thepromotions of Ervin and Snelten were changes in title onlywithout substantial changes in responsibilities and consti-tuted a sham.However, both Ervin and Snelten, who testified aswitnesses on behalf of the General Counsel, while statingthat their work remained the same, acknowledged that inaddition to being primarily responsible for their ownbuildings assigned to them they were each also responsiblefor certain other buildings assigned to janitor helpersincluding Gregory Tomek, Glenn Stahl, and RichardMalouf and were given this responsibility at the time theywere promoted." Moreover, Ervin acknowledged afterbecoming head janitor he helped the janitor helper underhim who in turn helped him and, under cross-examination,acknowledged in performing his new duties as head janitorhe spent more time on the job than previously as a janitorhelper. Ervin's description of his responsibilities as headjanitor was essentially the same as those which hedescribed for Tom Lyons under whom he worked as ajanitor helper while Lyons was head janitor. Janitor helpersGregory Tomek and Glenn Stahl, who also testified aswitnesses for General Counsel, acknowledged at the timeErvin and Snelten became head janitors they wereinformed of their newly acquired responsibilities.Vice President Kilourie described the responsibilities ofthe head janitors who were to be primarily responsible for"' According to Vice President Kilourie the cost-reduction programresulted from economic difficulties experienced in the completions of FifthLakewood and Sixth L.akewood in 1975 and a decrease in business." The janitor helpers' duties include cleaning the buildings to which theytheir own assigned buildings and also for those buildingsassigned to the janitors or janitor helpers under them. Theyserved as lead employees who reported directly to themaintenance supervisor.Based upon the foregoing evidence, which establishesthat at the time these promotions occurred the position ofhead janitor was already in existence, two vacant positionshad been previously filled by other employees, and thetestimony of the General Counsel's own witnesses concern-ing their responsibilities as head janitors, I find contrary tothe General Counsel's position that these promotions werenot a change in title only and a sham but were in factactual positions of responsibility similar to those which hadpreviously existed and were in existence at the time of thepromotions. Further, absent evidence to refute the undis-puted testimony of Vice President Kilourie and PropertyManager Holmes, which I credit, concerning the reasonsfor the promotions, I do not find the promotions of Ervinand Snelten, even occurring at the time they did during theUnion's organizational campaign, violated the Act.D. Maternity BenefitsRespondents have a group insurance policy with theState Mutual Life Assurance Company of Americacovering their employees. Although the policy provides forcertain benefits in connection with pregnancies it excludesmedical coverage for maternity and miscarriage expenses.Vice President Kilourie, whose testimony was partiallycorroborated by Vice President Allen, contends thatRespondents since February 1973 have had a self-insuredpolicy covering maternity and miscarriage expenses for theemployees in those instances where both the conceptionand birth occur during the employment of the employees.However, Kilourie acknowledged he had never explainedthis unwritten policy to the employees and variousemployees including Theodore Ervin, Michael Stein, ArleyCanterbury, Gregory Tomek, George Green, Glenn Stahl,Curt Snelten, and Andrew Hogue all denied being toldanything about such policy when they were hired.Prior to December 1975, the only evidence of anymaternity benefits being paid by Respondents occurredabout January 10, 1974, and involved the payment of $400towards the maternity medical expenses for the wife of MelPersin. However, in that instance, the amount paid wasspecifically agreed upon between Respondents and Persin,who was employed as a construction coordinator, as partof his employment compensation package. Thus, since thiswas a separate arrangement, neither the payment nordocument authorizing such payment supports Respon-dents' position that they had a self-insured maternitybenefit policy covering their janitorial, custodial, andmaintenance helpers.About June or early July 1975, Maintenance SupervisorMehrholz informed employees Andrew Hogue and PatMulligan, both of whose wives were pregnant,2that theCompany's insurance did not cover babies. The maternityare assigned, cleaning the apartments after tenants have moved out,shoveling snow, and performing minor maintenance work.12 Hogue's wife was pregnant at the time of his employment.470 FIRST LAKEWOOD ASSOCIATES, ET AL.expenses for the birth of Hogue's child born on July 9,1975, were not paid by Respondents.On October 1, 1975, George Green's wife had amiscarriage. During November 1975 Green had twodiscussions with Vice President Allen concerning paymentof the medical bills incurred as a result of the miscarriage.Green stated Allen informed him he thought the insurancecarrier should pay for it because it was a complicationrather than a pregnancy and if the insurance carrier did notaccept the bills to bring them to him and he would try toput it through. Upon subsequently informing Allen theinsurance carrier refused to pay the bills, Allen again toldhim to bring him the bills and he would see what he coulddo and thought the insurance carrier would cover it.Although Allen said the bills would be paid, he did not sayby whom, and it was Green's understanding that Allenwould check with the insurance company.Vice President Allen's version was, when Green askedhow he was going to handle the bills covering his wife'smiscarriage, he informed Allen to get the bills together andhe would take care of it. About 2 weeks later when Greenagain inquired, he told Allen to get the bills and he wouldpay them.On December 10, 1975, Green submitted the medicalbills to Allen at which time he was given a draft datedDecember 10, 1975, for $186 by Respondents' secretary tocover the amount of the bills incurred.'3On that occasion,Green stated Allen told him he thought it should becovered under complications and, if the insurance compa-ny sent him a check, for him to give the money back.Allen denied the medical bills were paid to discourageGreen from supporting the Union and stated they werepaid pursuant to the self-insured policy. He acknowledgedhe may have mentioned to Green that complications wereconceivably covered under another type of insurancepolicy.I credit the testimony of Green who I find was a morecredible witness than Allen. In my observations of thewitnesses Allen's testimony was vague.One or two months prior to the birth of Glenn Stahl'schild on December 19, 1975, Stahl was informed byMaintenance Supervisor Mehrholz pursuant to his inquirythat the Company's insurance program did not covermaternity benefits.t4However, on December 18, 1975,when Stahl, pursuant to Mehrholz' inquiry, informedMehrholz that he had been employed by the Companyapproximately 10 months, Mehrholz told him his maternitybill would be covered by the Company and he could returnthe bank loan which he had borrowed for the maternityexpenses to the bank.Respondents, by a draft dated January 27, paid theNorthwest Community Hospital the sum of $1,132.85towards the maternity expenses incurred by Stahl's wife.On December 17, 1975, Maintenance Supervisor Meh-rholz inquired of Curt Snelten whether his wife waspregnant. Upon replying she was, Mehrholz told Sneltennot to worry about the bills because they would be taken1:1 Vice President Kilourie could not recall the date he approved thedraft." Maintenance Supervisor Mehrholz was informed by Stahl the babywas due on December 24, 1975.care of by the Company. When Snelten asked Mehrholzwhy it was not in the insurance booklet, his response washe had to be working there a while to get benefits. This wasthe first time Snelten had been informed of such a policy.On January 21, Respondents held a meeting with theemployees at which Curt Snelten asked if maternity billswould be paid. Snelten stated Vice President Allen'sresponse was he didn't know anything about it and theywould have to discuss it later. Snelten also recalled Allensaying something like, under the law, the Company couldnot make any changes in wages or benefits during thecritical period prior to the election. George Green, who wasalso present, testified Allen's response was he couldn't getthem any answer then, because an election was going on,and before the vote, because it would be an unfair laborpractice. Under cross-examination Green also stated Allensaid he could not make any promises because they were inthe midst of an election.Vice President Allen denied that Snelten's questionabout the payment of maternity expenses, which was raisedafter one of Respondents' representatives at the meetingmentioned that all benefits were frozen, was answered.15The following day Curt Snelten and Gregory Tomek metwith Vice President Allen; Allen acknowledged whenSnelten asked him about the payment of future maternitybenefits he informed him there was no reason he wouldn'tbe treated as fairly as anyone else had been in the past. Theversions of Snelten and Tomek concerning this portion ofthe conversation are conflicting and are discredited.Based upon the absence of any evidence to establish thatprior to December 1975 the employees were informed ofthe alleged self-insured maternity benefit policy; theundisputed testimony of both Andrew Hogue and GlennStahl that Maintenance Supervisor Mehrholz had informedthem prior to that time there were no maternity benefits;and Vice President Allen's failure to inform Green of thealleged maternity policy even though it was supposed tocover miscarriages, I find that prior to December 1975Respondents, contrary to the denials of both Vice Presi-dent Allen and Vice President Kilourie, which I discredit,did not have a policy covering maternity and miscarriagemedical expenses for their janitorial, custodial, andmaintenance employees. I further find notwithstanding thefact Respondents did not have a policy covering maternityand miscarriage medical expenses that Respondents onDecember 10, 1975, paid George Green's medical expensesfor the miscarriage suffered by his wife; on December 18,1975, Maintenance Supervisor Mehrholz promised GlennStahl that Respondents would pay for the maternityexpenses of his pregnant wife and on January 27 they paidcertain maternity expenses incurred by Stahl's wife; onDecember 17, 1975, Maintenance Supervisor Mehrholzpromised Curt Snelten that Respondents would pay for thematernity expenses of his pregnant wife; and on January22 Vice President Allen impliedly promised Curt Sneltenand Gregory Tomek that Respondents would pay futurematernity expenses.Is None of the other official and supervisor) personnel present at themeeting including Vice President Kilourie, Property Manager Holmes, andMaintenance Supervisor Neill testified concerning this meeting.471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Reprimand, Suspension, and Subsequent JobReassignment of Andrew Hogue and Failure To GiveHim a RaiseAndrew Hogue was hired in February 1975 and works asa janitor helper under the supervision of MaintenanceSupervisor Neill. His union activities consisted of signing aunion authorization card and attending a union meetingheld on December 5, 1975.Respondents, through their unlawful interrogations ofHogue, discussed supra, had knowledge or reason tobelieve he supported the Union. Further, Hogue testifiedwithout denial that after the election that same day or thenext day Maintenance Supervisor Neill told him he knewhe voted for the Union and didn't want any hard feelingsbetween them.On May 18, Hogue was given a written reprimand and aI-week disciplinary layoff, without pay, effective from May19 to May 26, by Property Manager Holmes and Mainte-nance Supervisor Neill. The written reasons furnishedHogue on that occasion were as follows: "On February 16,1976, he was told by Ray Neill and Tom Holmes that hiswork performance was below standard. The past incidentswere covered with him. Since that time, and specifically onthe dates of April 20, May 3 and 7, 1976, it was necessaryto call Andy Hogue at home and wake him up and tell himto come to work. On May 1, 1976, a resident of 1919 PrairieSquare came in the leasing office and complained of thecondition of the building she lived in. She noted that it wasin much worse shape now than a couple of weeks ago whenAndy Hogue was on vacation and his replacement wasthere. Two letters are on file dated March 31, 1976, andMarch 1, 1976, from a resident who lives below AndyHogue and has complained on several occasions of noise;and on May I, 1976, Andy Hogue left at 11:30 a.m. to buya Mother's Day present. This was a half hour earlier thanquitting time. On this day we also received a complaintfrom a resident in Post Oak who complained that thedumpster had not been returned and was blocking hisparking place. This normally is done before noon." Thewritten reprimand further warned that Hogue's failure toperform his job properly or any further such occurrenceswould result in his immediate termination.Hogue protested the action, mentioning other employeeshad been late and offered to move if there was a noiseproblem. Holmes declined Hogue's offer to inspect hisbuilding.According to both Holmes and Neill, their purpose inreprimanding and suspending Hogue was to get him toimprove his performance and attitude. They denied suchaction was taken because of union activities.The evidence with respect to each of the various reasonsgiven for Hogue's reprimand and suspension, in the orderlisted, disclosed as follows: About the middle of Februarya tenant was scheduled to move into an apartment locatedin Hogue's building. However, at the time of the requiredinspection to insure it was ready, the apartment had notbeen cleaned which resulted in the tenant having to waitwhile other employees were brought in that evening to help1 The condition of Hogue's building is discussed, infra' While tardiness records are not normally kept on employees Harle hadpreviously kept such records on a former employee, Pat Mulligan.Hogue clean it. Although Hogue, like other janitors andjanitor helpers, was responsible for cleaning the apartmentsin his building prior to the inspections for new tenantsmoving in, he denied any knowledge about the move-indate scheduled for the tenant. The procedure for informingjanitors and janitor helpers of move-in dates was byposting them on a blackboard in the maintenance officeand by the issuance of a work order. While there isconflicting testimony between Hogue and Marie Harle,who is the secretary in the maintenance office andresponsible for posting the information and preparing thework orders, about whether the move-in date had beenposted on the blackboard and whether she had orallyreminded Hogue that week about the move-in, a workorder, dated February 9, was given to Hogue a week earlierconcerning the apartment involved. It contained the date"2/15" and asked whether the apartment was ready.Although Hogue claimed he did not know what the workorder meant he wrote "No" on it, turned it in withoutinquiring of Harle, who had prepared it, about what itmeant and took no further action. Under these circum-stances I find Respondents had reason for holding Hogueresponsible for not having the apartment ready on time.While Hogue further contends that same evening PropertyManager Holmes told him he understood Hogue had noprior knowledge of the move-in date and in MarchMaintenance Neill told him it was Neill's own fault thatthe apartment was not ready, I credited the denials of bothHolmes and Neill, who I find were more credible witnessesthan Hogue, that they had made such statements.No evidence was presented to show that other employeeshaving sufficient notice of move-in dates had failed to havetheir apartments ready for tenants.That same evening Property Manager Holmes andMaintenance Supervisor Neill discussed the move-inincident with Hogue, at which time Neill also informedHogue that his work performance was below standard andhe was not keeping his building clean, mentioning suchareas as the halls, laundry room, and elevators.16 Hoguedenied it and requested Holmes to inspect the building andpoint out what was wrong.Employees are supposed to report to the maintenanceoffice for work at 8 a.m. Whenever they are going to be latethey are supposed to call in; otherwise, secretary Harle andon occasions Maintenance Supervisor Neill will call andremind them. According to both Neill and Harle, duringthe period from about January to April 20, Hogue was lateto work on approximately five or six occasions withoutcalling in, whereupon Neill instructed Harle to keep arecord of his tardiness.l7 Both Neill and Harle stated inApril and May that Hogue was late on April 20 and severalother occasions, which Harle placed as occurring on May3, 7, and 11. On three of these occasions Harle calledHogue at home.Hogue could not recall being late from January until hisreturn from vacation on April 19,18 but acknowledgedbeing, called by Harle four times in April and May,including two times during I week although he could notremember the dates. Neill, whom I credit, stated he talkediR Hogue's vacation began on April 4.472 FIRST LAKEWOOD ASSOCIATES, ET AL.to Hogue, who denied having been threatened about beinglate, several times between February and May 18 andwarned him about being late. Glenn Stahl, a witness for theGeneral Counsel, testified on approximately three or fouroccasions he had been 10 to 15 minutes late without priorauthorization and was called by Neill and Harle. However,these were the only instances which had occurred since hewas hired in March 1975 and he was never late twice in thesame week. Although Stahl had observed other janitorsreporting late he did not know whether or not they hadcalled in. Both Neill and Harle denied that any otheremployee during this period was tardy as many times asHogue and no evidence to the contrary was presented.On May I Property Manager Holmes stated he over-heard a woman resident of building 1919 Prairie Square forwhich Hogue was responsible complaining in a loud voiceto the rental agent about the condition of the building andthe laundry room. After stating while the building had oncelooked good she said she wasn't going to pay that rent tolease a dirty building. Neither the tenant nor rental agenttestified concerning this complaint nor was Hogue in-formed of it at the time. While Gregory Tomek and GlennStahl testified they had received complaints from tenantsabout themselves, the evidence does not establish suchcomplaints were similar to the one involving Hogue.The tenant who resides in the apartment located directlybeneath the apartment occupied by Hogue wrote letters,dated March I and 31, to Respondents complaining aboutnoise from Hogue's apartment. The tenant requested thatshe be allowed to move to another floor or that a formalcomplaint be issued against such noises as stomping,running, and flute playing and further related that theoccupants above had been asked on at least three occasionsto be quieter. Property Manager Holmes upon receipt ofthe letters gave them to Neill to talk to Hogue. Accordingto Neill, he informed Hogue of the complaints, asking himto keep the noise down, which Hogue denied making.Hogue, who denied seeing the letters, did not refute Neill'stestimony but, as previously noted, had offered at the timeof his suspension to move if noise was a problem.While neither Holmes nor Neill checked with the tenantherself about her complaints they denied any noisecomplaints had been made against other janitors.On May I, Hogue left the premises about 11:30 a.m. tobuy his wife a present. Upon leaving early that day'9Hogue did not put away the trash dumpster located at thePost Oak townhouses which he contended had not beenemptied.20According to Holmes, about 1 1:30 a.m., upon receiving acomplaint from a resident of the Post Oak townhouses thatthe dumpster had been left out and was blocking hisautomobile, he went to investigate and observed Hogueleaving early while the dumpster which he described asempty had not been put away.2'1' The parties stipulated that. prior to the change in July. the work hourson Saturday were from 8 a.m. to 12 o'clock noon.2' The General Counsel's witnesses Gregory Tomek and TheodoreErvin, as well as Maintenance Supervisor Neill. all stated the dumpsters areto be put away as soon as they are empty.21 A week or two earlier Holmes had received a similar complaint fromanother resident of the Post Oak townhouses.22 Based upon the testimony of Vice President Kilourie. PropertyWhile Hogue stated Holmes questioned him that dayabout his not putting the dumpster away, Holmes, whoreported the incident to Neill, could not recall talking toHogue.Maintenance Supervisor Neill, whom I credit, testifiedbetween January and May he received approximately 8 to10 calls about the dumpster blocking automobiles and hehad talked to Hogue on three or four occasions aboutputting the dumpster back as soon as it was empty. Hogueacknowledged between January and April the dumpsterwas not returned to its proper place on two occasions andboth Holmes and Neill had talked to him about it. Neilltestified the only other complaint which he had receivedabout a dumpster involved employee Theodore Ervin andthis had occurred only one time.Effective July 26, Hogue was reassigned from his job as ajanitor helper in building 1919 Prairie Square to theposition of swing man.22His new duties, which were to beperformed on Saturdays, Sundays,23and 3 weekdays eachweek, included cleaning carpets in apartments, townhous-es, and office buildings, if necessary, throughout theWalden complex and various other general cleaning andmaintenance duties. Further, while other employees, whohad been performing similar work as Hogue includingGlenn Stahl and Gregory Tomek, received raises effectiveJuly 15, Hogue did not receive a raise.Both Holmes and Neill made the decision to reassignHogue to his new job and not to give him a raise; theystated their reasons, of which they informed Hogue on July19, were based upon his past performance and they deniedsuch action was taken because of his union activities.During their conversation on July 19 Hogue testified uponasking Holmes to inspect his building Holmes' responsewas the building was not the issue but the fact was they hada man in Post Oak who was willing to tell a judge that thegarbage can was repeatedly left out, that Hogue had beenlate, and he had been warned and suspended. Holmes,whose testimony was corroborated by Neill, crediblydenied having made such statement. Holmes did mentionto Hogue that some of the charges filed with the NationalLabor Relations Board concerning Hogue's suspensionhad been dropped,24which Hogue disputed.Neill acknowledged that following Hogue's return towork after his suspension there had been no complaintsreceived concerning the reasons for which he had beensuspended, except he continued to have to talk to Hogueabout the general condition of his building. Neill, whoresided in Hogue's building and as part of his dutiesinspected all the buildings, testified that the appearance ofHogue's building never looked as nice as the otherbuildings. For example, the hallways needed vacuuming,the globes in the entrance way were dirty, the windows didnot look nice, and the laundry room was messy. Holmescorroborated Neill's testimony concerning the condition ofManager Holmes, and Maintenance Supervisor Neill this was a newposition created for the purpose of improving the appearance of the buildingcomplex on weekends when most rentals occurred.23 To accommodate Hogue, who attended church on Sundays. he waspermitted to set his own work hours on Sunday.24 Holmes stated he had received a letter from the National LaborRelations Board.473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe building. Two witnesses, Glenn Stahl and ArleyCanterbury, presented by the General Counsel, testifiedconcerning the condition of Hogue's building. While Stahlstated during two emergency calls he had made to Hogue'sbuilding he had observed certain areas of the building suchas the laundry room, stairwells, storage room, and garbageroom which he described as being in good or averagecondition he acknowledged under cross-examination thaton those occasions he had not actually been in all thoseareas of the building. Further, Arley Canterbury, who wasthe head janitor over Hogue, only described the conditionof Hogue's building as being in fair condition.Based upon the testimony of Neill and Holmes, which Icredit, concerning the condition of Hogue's building,which Hogue, Stahl, and Canterbury failed to refute, I findthat Hogue failed to properly maintain the condition of hisbuilding.F. The Bargaining Issue and Unilateral ChangesThe amended consolidated amended complaint alleges,Respondents admit, and I find that the following unitconstitutes a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.All full-time and regular part-time janitorial, custodi-al and maintenance employees including head janitors,janitor helpers, head maintenance men, maintenancehelpers and maintenance clericals employed by Re-spondents at their facility located in Schaumburg,Illinois, but excluding casual and temporary employees,other clerical employees, professional employees,guards and supervisors as defined in the Act and allother employees.The General Counsel submitted as evidence to establishthat the Union represented a majority of the employees inthe aforesaid bargaining unit authorization cards signed bysix employees and evidence concerning the union member-ship of two other employees, namely, Arley Canterburyand Ted Neill. The six authorization cards25were signedon December 5, 1975, by Richard Malouf, Gregory Tomek,Theodore Ervin,26Glenn Stahl, Andrew Hogue, and CurtSnelten, each of whom properly authenticated their owncards at the hearing.2725 The cards designated the Union to represent the employees for thepurpose of collective bargaining concerning wages, hours and others termsand conditions of employment and contained the following statement, "Iunderstand that this card can be used by the Union to obtain recognitionfrom my employer without an election."26 Theodore Ervin's card contains the date December 6, 1975.27 Respondents' argument in their brief that the authorization cards wereinvalid because certain employees were told there would be an election isrejected. The fact that employees were also told that the authorization cards.which on their face clearly and unequivocally authorized the Union torepresent them for the purpose of collective bargaining without an election,would be used for an election would not destroy the validity of their cardssince the) were neither told nor intentionally led to believe the sole purposeof the cards was to obtain an election. See Walgreen Company, 221 NLRB1096(1975).21 The Union in its brief further asserts that the report on objectionsestablishes there were I I eligible voters in the unit and attached to its briefan alleged copy of the list of eligible voters in Case 13-RC-13902. Thereport on objections not only refers to the approximate rather than theThrough stipulations as well as the testimony of ArleyCanterbury it was established that on and since December5, 1975, Arley Canterbury has been a member of the Unionin good standing. All of these seven employees performedjobs which fell within those classifications encompassed bythe description of the bargaining unit.The union membership status of Ted Neill, whoperformed maintenance work that fell within the bargain-ing unit description until about December 24, 1975, atwhich time he replaced Lynn Mehrholz as maintenancesupervisor, was in dispute.Joseph Quiring, a union organizer, testified Neill was amember of the Union in early December 1975 andremained a member until February. However, no recordswere received in evidence to support his testimony. Neill,while acknowledging he had been a member of the Union,testified that he ceased paying dues during the early part of1975 and only remained a member until about March 1975.I credit Neill's testimony that he was no longer a memberof the Union after about March 1975.Thus, the evidence establishes that on December 5, 1975,the Union represented seven of the employees performingwork within the bargaining unit described.However, during the presentation of the General Coun-sel's case no evidence was proffered to establish either theidentity or total number of employees who were employedwithin the bargaining unit.Both the General Counsel and the Union, relyingprimarily on the testimony of Maintenance SupervisorNeill, contend that there were 11 employees in the unitdescribed when the demand for bargaining was made onDecember 8 and 9 as discussed infra.28Although Neill, while testifying for Respondents, namedcertain employees performing janitorial and maintenancework about December 15, 1975,29 prior to the time hebecame a supervisor and again between the period January7 and June 130 after he became maintenance supervisorsuch evidence was not offered for the purpose of establish-ing specifically who was in the bargaining unit, nor does itappear to be conclusive since it did not cover all of the jobclassifications3t or employees employed by Respondents.32Therefore, I find the evidence failed to establish eitherthe identity or the total number of employees comprisingthe bargaining unit.33actual number of eligible voters, but also does not constitute probativeevidence to establish the Union's majority status. With respect to the allegedlist of eligible voters this document has not been received in evidence andwill not be considered. Cf. Sunset Coffee and Macadamia Nut Co-Op of Kona,225 NLRB 1021 (1976).29 They included Michael Stein, George Green, Ted Ervin, ArleyCanterbury, Gregory Tomek, Glenn Stahl, Curt Snelten, Andrew Hogue,and himself.30 These employees included Ted Ervin, Arley Canterbury, GregoryTomek, Glenn Stahl, Curt Snelten, Andrew Hogue, Michael Stein, andGeorge Green.31 Maintenance clericals, for example, were not included, although Neillsubsequently described the duties of Marie Harle who worked as a secretaryin the maintenance office.32 For example, the record indicates that during part of the timeRespondents employed a Bill Keeley, who performed janitorial andmaintenance work in addition to driving a refuse truck, as did Michael Steinwho the General Counsel contends was in the unit.33 While Respondents in their brief state that II identified employees474 FIRST LAKEWOOD ASSOCIATES, ET AL.On the afternoon of December 8, 1975, Joseph Quiring,the Union's organizer, contacted Thomas Holmes, whothen held the position of rental manager,34by telephoneand informed Holmes that the majority of the employeeshad signed authorization cards and requested a meetingregarding a contract. Holmes' response was that he hadnothing to do with controlling the employees, could nothonor the demand, and referred him to Mr. Kilourie, Mr.Walsh, or Mr. Allen.On the afternoon of December 9, Quiring contacted VicePresident Allen by telephone and informed him over 50percent of the employees had signed authorization cardsand requested a meeting. Quiring refused Allen's request tolet him know who had signed the cards and informed himthey had been given to the National Labor RelationsBoard. In response to Quiring's request for a meeting Allentold Quiring to call him at a later date, which Quiringplaced as a week from Wednesday while Allen placed it asafter December 17, 1975.According to Quiring he also informed Allen he wasreferring to the janitorial employees and wanted themeeting to talk about a contract, whereas Allen contendedthat Quiring refused to tell him which employees he wasspeaking of and denied there was any discussion aboutrecognizing the Union. I credit the testimony of Quiringrather than Allen for reasons previously given.Based upon the foregoing evidence I am persuaded andfind that Quiring informed Respondents that over 50percent of the janitorial employees had signed authoriza-tion cards for the Union and the Union had requested ameeting concerning a contract.The amended consolidated amended complaint allegescertain unilateral changes were made by Respondentswithout notice to or bargaining with the Union. Theevidence, with respect to those allegations, which wasstipulated to between the parties establishes that, inaddition to the change in duties and work hours of AndrewHogue in July discussed supra, the following changes werealso made: About June 7, Carol Monfils and Sherry Pallekwere hired at a monthly salary of $770 but did not receive arent-free apartment. Their duties consisted of cleaningapartments and common areas in the building on the newside of the Walden complex; effective July 15, Glenn Stahland Gregory Tomek received raises from $804 to $1,000per month and continued receiving a rent-free, twobedroom apartment; effective July 19, Ted Ervin who hadbeen a head janitor doing cleaning and maintenance workat 1926 Prairie Square apartment building and theSycamore Place townhouses was given responsibility for alljanitorial work in all buildings on the old side of Waldencomplex known as Lakewood One and Two; and aboutMay 1,35George Green and Michael Stein received raisesfrom $804 to $1,000 per month; effective July 19, 1976, thework hours of the janitorial and maintenance employeeswere changed from 8 a.m. to 4:30 p.m. on Monday throughFriday and from 8 a.m. to 12 o'clock noon on Saturday to 8were eligible to vote, they fail to set forth the basis for such statement.Inasmuch as the Union's majority status has been contested, absent as here,a basis for such statement, which is not proven by the record. I find it is notsufficient to constitute either a concession or admission for the purpose ofestablishing the Union's majonty status.:'4 Holmes did not become property manager until about December 25.1975. although he had been informed of the promotion earlier.a.m. to 5 p.m. Monday through Friday; and, effective June7, Curt Snelten was reassigned from his job as head janitorperforming cleaning and maintenance work in buildings1724, 1727, and 1731 Locust Place, and 1707 Maple Placeto the job of performing maintenance work in all theapartment buildings on the new side of the Walden project,also known as Lakewood Five and Six, and became headjanitor over Carol Monfils and Sherry Pallek.Respondents have not recognized or bargained with theUnion including these unilateral changes.G. Analysis and ConclusionsThe General Counsel contends contrary to Respondents'denials that Respondents violated Section 8(aXl 1), (3), and(5) of the Act, by creating an impression of surveillance,threatening, promising, and granting employees benefitswith respect to their union activities; by reprimanding,suspending, and changing the duties and working condi-tions of Andrew Hogue and refusing to grant him a raisebecause of his union and protected concerted activities; byrefusing to recognize and bargain with the Union andmaking unilateral changes in the wages, hours, andworking conditions of unit employees; and that a bargain-ing order was warranted.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinent part,"It shall be an unfair labor practice for an employer ...by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourageor discourage membership in any labor organization...." Section 8(a)(5) of the Act prohibits an employerfrom refusing to bargain collectively with the representa-tive of its employees.Based upon my findings supra, Maintenance SupervisorMehrholz on December 8 and 9, 1975, interrogated ArleyCanterbury, Curt Snelten, George Green, Gregory Tomek,and Theodore Ervin about their union activities; onDecember 8 and 9, 1975, Mehrholz interrogated GeorgeGreen, Gregory Tomek, and Theodore Ervin about aunion meeting; on December 9, 1975, Mehrholz impliedlythreatened Gregory Tomek with discharge for refusing toreveal the identities of employees who had attended aunion meeting; on December 9, 1975, Mehrholz interrogat-ed Theodore Ervin about the union activities of otheremployees; on December 10, 1975, Mehrholz interrogatedAndrew Hogue and Curt Snelten about their joining theUnion; about the second week in December 1975 Meh-rholz interrogated Michael Stein about his union activities;on January 30, 1976, prior to the election MaintenanceSupervisor Neill threatened Curt Snelten that, if the Unioncame in, the Company would take the apartments awayfrom the janitor helpers and charge the head janitors forthe second bedroom; and about the middle of January35 The amended consolidated amended complaint alleges the initialchanges commenced on or about June I and continued to date. The GeneralCounsel's motion contained in a footnote in its brief to amend the date fromabout June I, 1975, to about May 1, 1976. is untimely and is hereby denied.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1976 Neill interrogated Andrew Hogue concerning hisfeelings about the Union.The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of theemployee rights under the Act." Electrical Fittings Corpora-tion, a Subsidiary of l-T-E Imperial Corporation, 216 NLRB1076 (1975). Applying this test I find that Respondents, byinterrogating and threatening their employees, as enumer-ated supra, have interfered with, restrained, and coercedtheir employees in the exercise of their rights guaranteed inSection 7 of the Act, and have thereby violated Section8(a)(l) of the Act.With respect to maternity benefits the findings supraestablished that Respondents on December 10, 1975, paidGeorge Green's medical expenses for the miscarriagesuffered by his wife; on December 18, 1975, MaintenanceSupervisor Mehrholz promised Glenn Stahl that Respon-dents would pay for the maternity expenses of his pregnantwife and on January 27, 1976, they paid certain maternityexpenses incurred by Stahl's wife; on December 17, 1975,Maintenance Supervisor Mehrholz promised Snelten thatRespondents would pay for the maternity expenses of hispregnant wife; and on January 22, 1976, Vice PresidentAllen impliedly promised Curt Snelten and GregoryTomek that Respondents would pay future maternityexpenses.Section 8(a)(1) of the Act prohibits conduct "immediate-ly favorable to employees which is undertaken with theexpress purpose of impinging upon their freedom of choicefor or against unionization and is reasonably calculated tohave that effect." N.LR.B. v. Exchange Parts Co., 375 U.S.405, 409 (1964).Having found that Respondents did not have a policycovering miscarriage and maternity medical expenses fortheir janitorial, custodial, and maintenance employeesprior to December 1975, I am persuaded and find that,based upon the conferral of such new benefits consisting ofthe promises and payments enumerated supra, immediatelyfollowing the Union's demand for bargaining and occur-ring at a time when employees were being unlawfullyinterrogated and threatened concerning their union activi-ties, such actions were taken by Respondents for thepurpose of discouraging employees from supporting theUnion and thereby violated Section 8(a)(1) of the Act.The next issue is whether Respondents reprimanded andsuspended Andrew Hogue for I week on May 18, 1976,and in July 1976 changed his duties and working condi-tions and refused to give him a raise because of his unionor protected concerted activities.Direct evidence of discriminatory motivation is notnecessary to support a finding of discrimination and suchintent may be inferred from the record as a whole. HeathInternational, Inc., 196 NLRB 318 (1972).The findings supra establish that Hogue engaged inunion activities; Respondents had knowledge or reason to:16 N.L.R.B. v. Gissel Packing Co. Inc., 395 U.S. 575 (1969).'7 See Fuqua Homes Missouri, Inc., 201 NLRB 130 (1973); Heck's Inc.,191 NLRB 886, 888 (1971), enfd. as modified sub nom Food Store EmployeesUnion. Local No. 347, Amalgamated Meat Cutters and Butcher Workmen ofbelieve he supported the Union; and he was unlawfullyinterrogated by both Maintenance Supervisor Mehrholzand Maintenance Supervisor Neill. All of these factors,along with Respondents' union animus as evidenced bytheir unlawful conduct herein found, are relevant inconsidering whether the actions taken against Hogue werefor discriminatory reasons under the Act. However, thefindings further establish that Hogue's union activities wereminimal, they occurred months before such actions weretaken against him and during which period numerouscomplaints concerning his work arose. Moreover, theevidence which I have credited fully supports thosecomplaints which were the reasons given by Respondentsfor their actions.Upon considering the entire record and for those reasonsstated, I am persuaded and find that the General Counselhas failed to prove by a preponderance of the evidence as isits burden that Respondents violated Section 8(a)(1) and(3) of the Act, as alleged, by reprimanding, suspending, andchanging the job duties and working conditions of AndrewHogue and denying him a raise because of his union orprotected concerted activities.The remaining issues are whether Respondents unlawful-ly refused to recognize and bargain with the Union, madeunilateral changes, and whether a bargain order iswarranted.Under the general principles enunciated by the UnitedStates Supreme Court in Gissel36applicable to the issuanceof bargaining orders, such orders are authorized to redressthose unfair labor practices so coercive that, even in theabsence of an 8(a)(5) violation, a bargaining order wouldbe necessary to repair the unlawful effects of such unfairlabor practices and in those less extraordinary casesmarked by less pervasive practices which nonetheless stillhave the tendency to undermine majority strength andimpede the election process. In the latter instance theBoard is to examine the nature and extent of theemployer's unlawful conduct and ascertain whether use oftraditional remedies would insure a fair election.Having found supra that the General Counsel has failedto prove that the Union ever represented a majority of theRespondent's employees in the aforesaid bargaining unit Ifind that the Respondents did not violate Section 8(a)(1)and (5) of the Act, as alleged, by refusing to recognize andbargain with the Union37 or by making unilateral changesor that a bargaining order was warranted.H. The Objections to the ElectionThe following conduct herein found to be unlawful fallswithin the scope of the additional objections and occurredwithin the objectional period.38On January 30, 1976, priorto the election Maintenance Supervisor Neill threatenedCurt Snelten that if the union came in the Company wouldtake the apartments away from the janitor helpers andcharge the head janitors for the second bedroom; about themiddle of January 1976 Maintenance Supervisor Neillinterrogated Hogue concerning his feelings about theNorth America, 476 F.2d 546 (C.A.D.C., 1973) reversed and remanded onother grounds 417 U.S. 1 (1974).3s The objectional period extends from the filing of the representationpetition on December II, 1975, to the election held on January 30, 1976.476 FIRST LAKEWOOD ASSOCIATES, ET AL.Union; on December 17, 1975, Maintenance SupervisorMehrholz promised Curt Snelten that Respondents wouldpay for the maternity expenses of his pregnant wife; and onDecember 18, 1975, Maintenance Supervisor Mehrholzpromised Glenn Stahl that Respondents would pay for thematernity expenses of his pregnant wife and on January 27,1976, they paid certain maternity expenses incurred byStahl's wife.39This conduct was sufficient to have interfered with theelection and to warrant setting the election aside.40IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in section III,above, found to constitute unfair labor practices, occurringin connection with the operations of the Respondentsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAWI. Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Janitors Local I of the Service Employees Interna-tional Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By coercively interrogating employees concerningtheir union activities and those of other employees; bycoercively interrogating employees concerning attendancesat union meetings and about their feelings towards tneUnion or about joining the Union; by impliedly threaten-ing an employee with discharge for refusing to reveal the:19 Although the evidence establishes that on January 22. 1976. VicePresident Allen impliedly promised Curt Snelten and Gregory Tomek thatRespondents would pay future maternity expenses, this allegation in theamended consolidated amended complaint was not covered by the orderdirecting the hearing on objections.identities of employees who had attended a union meeting;by threatening an employee if the Union came in theCompany would take away the apartments from the janitorhelpers and charge the head janitors for the secondbedroom; and by promising to pay and paying employeesfor miscarriage and maternity medical expenses to discour-age them from supporting the Union, Respondents haveinterfered with, restrained, and coerced their employees inthe exercise of their rights guaranteed in Section 7 of theAct and have engaged in unfair labor practices in violationof Section 8(aX1) of the Act.4. Respondents did not violate Section 8(aX1), (3), and(5) of the Act by discriminating against Andrew Hogue inhis employment or by refusing to recognize and bargainwith the Union or by making unilateral changes, as alleged.5. Certain of the additional objections set forth suprahave been sustained by the evidence and Respondents havethereby interfered with and illegally affected the results ofthe Board election held on January 30, 1976.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices within the meaning of Section8(aXl) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act.Further, having found that portions of the additionalobjections to the election in Case 13-RC-13902 weresustained by the evidence, I shall recommend that theelection held on January 30, 1976, be set aside and thatcase be remanded to the Regional Director for Region 13for the purpose of conducting a new election.[Recommended Order omitted from publication.]40 The Union's Objection II is not supported by the evidence, andshould be dismissed.477